DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the RCE filed 10/26/2022. Amendments received on 10/26/2022/2022 have been entered. Claims 1-10, 13-17 and 19-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-6, 9-10, 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over OZ et al. (US Pub 2016/0098871, referred to as OZ871) in view of OZ et al. (US Pub 2018/0240067, referred to as OZ067).
As of claim 1, 19 and 20, OZ871 discloses a method for providing access to a location secured by an electronically activated locking mechanism, the method comprising the steps of: 
receiving at a mobile device a code, key or cipher for the electronically activated locking mechanism (via a universal key fob simulator (delivery driver device) receiving a rolling security key; see paragraph [0004]); 
detecting a geographical position of the mobile device; determining that the detected geographical position of the mobile device is proximate to the location secured by the electronically activated locking mechanism (via detecting the geographical position of the universal key fob simulator 150 and determining that the universal key fob simulator 150 is at a predetermined distance from the target vehicle (location secured by a lock; see paragraph [0004] and [0028]); and
 transmitting a local transmission signal including the code, key or cipher from the mobile device directly to the electronically activated locking mechanism causing the electronically activated locking mechanism to unlock (via universal key fob simulator directly transmitting the rolling security key to the target vehicle; see paragraph [0004]).  
However OZ871 does not explicitly discloses to cause a third party application programming interface (API) command to lock the electronically activated locking mechanism, wherein the API command is transmitted automatically and without user interaction after determining that the mobile device is no longer proximate to the location secured by the electronically activated locking mechanism.
OZ0067 discloses an access control system disclosing the steps of to cause a third-party application programming interface (API) command to lock the electronically activated locking mechanism, wherein the API command is transmitted automatically and without user interaction after determining that the mobile device is no longer proximate to the location secured by the electronically activated locking mechanism (see fig. 4; also see paragraph [0105]).
From the teaching of OZ0067 it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of OZ871 to include the function of automatically transmitting a lock command as taught by OZ0067 to ensure that the lock is locked after departure and is not left unlocked (see paragraph [0105]).
Even though OZ871 and OZ0067 discloses a method and apparatus for controlling access to a vehicle, it would have been obvious to one having ordinary skill in the art that the locking system disclosed in the references could be coupled to a structure door including a house, building, locked cabinet, storage box etc. (see Cheng et al. US 2018/0040183 paragraph [0111]). Note: Cheng is not used to reject claims but to support Examiner’s assertion of obviousness. 
As of claim 2, OZ871 discloses that the geographical position of the mobile device is determined by: GPS; base station triangulation, RFID, Bluetooth Low Energy proximity detection, or Wi-Fi (via determining location by GPS; see paragraph [0021]).
As of claim 4, OZ871 discloses that determining that the geographical position of the mobile device is proximate to the location secured by the electronically activated locking mechanism further comprises determining that the geographical position is within a predetermined distance from the secured location (via determining that the universal key fob simulator is in a close proximity of the target vehicle by a predetermined distance; see paragraph [0021]).
As of claim 5, OZ871 discloses that the signal causing the electronically activated locking mechanism to unlock is transmitted in response to the determination that the determined geographical position of the mobile device is proximate to the location secured by the electronically activated locking mechanism (via universal keyfob simulator transmitting unlock signal in response to the key fob simulator being proximate to the target vehicle; see paragraph [0021]). 
As of claim 6, OZ871 discloses that the step of receiving a command from a user to unlock the locking mechanism and transmitting a signal causing the electronically activated locking mechanism to unlock when it is determined that the geographical position of the mobile device is proximate to the location secured by the electronically activated locking mechanism (via activating buttons on the universal key fob simulator to transmit a actuation command; see paragraph [0004]).  
As of claim 9, OZ871 discloses the step of sending a notification indicating that the mobile device is proximate to the location secured by the electronically activated locking mechanism (via notifying a recipient on a mobile device 254; see fig. 3B; also see paragraphs [0055], [0078] and [0111]).  
As of claim 10, OZ871 discloses that the notification is received by a further mobile device (via notifying a recipient on a mobile device 254; see fig. 3B; also see paragraphs [0055], [0078] and [0111]).
As of claim 13, OZ871 discloses determining that the mobile device is no longer proximate to the location secured by the electronically activated locking mechanism further 3Application No. 17/218,817Docket No.: 007676.00055\US Preliminary Amendmentcomprises determining that the geographical position of the mobile device is greater than a further predetermined distance from the secured location (via determining that the universal key fob simulator is at a third threshold distance from the target vehicle; see paragraph [0097]).    
As of claim 14, OZ871 discloses causing a notification to be sent indicating that the electronically activated locking mechanism has been locked (via transmitting confirmation of the package delivery and the securing (locking) of the target vehicle; see paragraph [0073]).
As of claim 16, OZ871 discloses the step of: before transmitting the signal causing the electronically activated locking mechanism to unlock issuing a request for access to the electronically activated locking mechanism (via issuing a request to receive the rolling security key; see paragraph [0021]).  
As of claim 17, OZ871 discloses the access is granted for a limited period of time (via granting access within a specified time window; see paragraph [0021]).  
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over OZ871, OZ067 and further in view of Kalous et al. (US Pub 2016/0116510).
As of claim 3, OZ871 discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose the signal is transmitted from the mobile device by: Bluetooth, Bluetooth Low Energy, Wi-Fi, GSM, LTE, UMTS, or cellular communications.  
Kalous discloses that a mobile device and lock communicates via a Bluetooth, Wi-Fi, ZigBee or NFC connection (see paragraph [0045]).
From the teaching of Kalous it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of OZ871 and OZ067 to include Bluetooth as taught by Kalous since it is known that different short-range techniques can be used to communicate data between the mobile and the lock.
As of claim 15, Kalous discloses that the signal causing the electronically activated locking mechanism to unlock is protected by encryption (via transmitting encrypted signals; see paragraph [0045]). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over OZ871, OZ067 and further in view of McCalib (10,474,980).
As of claim 7, combination of OZ871 and OZ067 discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose the step of initiating a recording from a camera of the mobile device in response to determining that the detected geographical position of the mobile device is proximate to the location secured by the electronically activated locking mechanism.
McCalib discloses a system for providing access to delivery locations (see abstract). McCalib further discloses initiating a recording from a camera 126 of the delivery driver in response to determining that the geographical position of the deriver is proximate to the delivery location (see col. 5, lines 20-28 and col. 5, lines 56-65).
From the teaching of McCalib it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of OZ871 and OZ067 to include the function of recording from a driver device as taught by McCalib in order to confirm the delivery of the packages. 
As of claim 8, McCalib discloses that the recording is stored within a remote server (via storing the video file in a server 102; see col. 5, lines 38-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/           Primary Examiner, Art Unit 2683